Mr. Justice Moore
delivered the opinion of the court.
1. Exceptions having been taken to parts of the court’s charge, it is maintained that errors were committed in instructing the jury as follows:
“(1) If you believe that whatever contract, if any, the plaintiff had, had to do with the sale of real property in addition to the sale of personal property, then your verdict should be for the defendant, for the reason that a contract, a broker’s contract, for the sale of real property, must be reduced to writing, must express a consideration, must be subscribed by the party to be charged. So the question in this ease is largely, what was the contract? # * (2) There must, in order to make a contract, be, among other things, an offer and acceptance; there must be a meeting of the minds. When you retire to your jury room for deliberation upon the questions, you should consider, was there a meeting of the minds between the plaintiff and defendant, as to the contract of employment. If there was no meeting of minds, then your verdict would be for the defendant.”
2. It is argued by plaintiff’s counsel that the complaint alleges that their client, at the request of the defendant, negotiated for him the exchange of personal property, and, though a tract of land may also have *570been included in tbe trade, tbe plaintiff was entitled to a reasonable compensation for Ms services in securing the disposition of the personal property, and as no realty was mentioned in the complaint, nor any charge made for negotiating the sale thereof, any reference in the first instruction to that class of property was erroneous. It will be remembered that the answer avers that the store referred to in the complaint embraced a tract of real property upon which that building was erected. If the complaint had specifically described property which unmistakably showed it was personal, the answer having averred that the exchange desired by the defendant included a lot of his land upon which the store was built, that party’s conflicting theory of the case was properly submitted to the jury: Fiore v. Ladd, 25 Or. 423 (36 Pac. 572); Barnhart v. Ehrhart, 33 Or. 274 (54 Pac. 195); Farmers & Traders’ Nat. Bank v. Woodell, 38 Or. 294 (61 Pac. 837, 65 Pac. 520); Lewis v. Craft, 39 Or. 305 (64 Pac. 809); State v. Smith, 43 Or. 109 (71 Pac. 973); State v. Teller, 45 Or. 571 (78 Pac. 980); Donohoe v. Portland Ry. Co., 56 Or. 58 (107 Pac. 964). The application of this rule depends upon the introduction of evidence relating to the theory of the party who makes the averment. The bill of exceptions does not contain any of the testimony given at the trial, and in the absence thereof it will be presumed that evidence was received tending to substantiate the allegation of the answer and authorizing the giving of the first instruction.
3. It will be kept in mind that the complaint alleges the negotiation of a store by the plaintiff for the defendant. The word “store” as used on the Pacific Coast means a building in which goods, wares, and merchandise are kept for sale. As nearly every building is put up with the intention that it shall become *571and remain a part of the land on which it rests, it necessarily follows that in order to overcome the presumption that a building is real property a pleading must allege facts showing the structure was placed on a temporary foundation and erected with the intention that it should be removed, or that it had been taken from its original support so as to be moved away. As such an averment is not to be found in the initiatory pleading it, in effect, alleged that the plaintiff negotiated for the defendant the sale inter alia of real property, and this being so the giving of the first instruction was warranted by the plaintiff’s own pleading, and no error was committed in this respect.
As to the second instruction, since no transcript of the testimony has been brought up, it will be presumed that- this part of the charge was predicated upon evidence received, and for that reason no error was committed as alleged.
The judgment is, therefore, affirmed. Affirmed.
Mr. Chief Justice McBride, Mr. Justice Bean and Mr. Justice McCamant concur.